

Exhibit 10.65
Execution version




SEPARATION AGREEMENT


To:    Ricardo M. Berckemeyer
From: Eilif Serck-Hanssen
Date: July 14, 2019




The following Separation Agreement (the “Agreement”) is between Laureate
Education, Inc. (“Laureate”) and Ricardo M. Berckemeyer (“Executive”). Laureate
has elected to eliminate the position of President and Chief Operating Officer
and as a result, Executive’s employment relationship with Laureate shall
terminate as described below, and Laureate and Executive wish to voluntarily
resolve all issues that arise out of the employment relationship. Nothing in
this Agreement constitutes an admission of fault or liability by either party.
Based on these mutual promises, Laureate and Executive agree as follows:
Employment Status
The employment relationship shall end, and Executive shall be separated from
service on July 15, 2019 (the “Separation Date”). Except as expressly otherwise
set forth herein, this Agreement replaces all prior agreements, whether verbal
or written, between Laureate and Executive as to any aspect of Executive’s
employment, except Laureate and Executive acknowledge that Executive’s vested
rights under the Laureate’s 401(k) Plan and executive disability insurance shall
continue to be governed by such plans. The restrictive covenants (including with
respect to post-employment confidential information and trade secrets,
non-competition, and non- solicitation of customers and employees) set forth in
the various management stockholders and any other agreements between Executive,
Laureate, and Laureate’s affiliates are hereby amended, restated, and superseded
by this Agreement including the covenants set forth in Exhibit A.


Executive shall remain a full-time, at-will employee of Laureate through the
Separation Date. During the period from the date hereof through the Separation
Date, Laureate reserves the right at any time to require Executive to remain
away from Laureate’s premises, to work from home, or to otherwise assist in the
transition process. Executive may be relieved of some or all of his duties in
Laureate’s sole discretion. While Executive remains employed through the
Separation Date, Laureate shall continue to pay Executive his base salary and
all benefits to which Executive is entitled. While Executive remains employed,
Executive must continue to comply with Executive’s implied duties, including
those of good faith and fidelity, and comply with the obligations set out in
this Agreement.


Severance Pay


Subject to the terms of this Agreement, and in accordance with the Laureate
Education, Inc. Severance Policy for Executive and Non-Executive Executives,
Laureate shall provide Executive






--------------------------------------------------------------------------------





with a severance payment in the gross amount of Two Million Seven Hundred and
Sixty Thousand Dollars ($2,760,000.00) less any withholding for tax and any
other authorized deductions, which is an amount equivalent to one and a half
(1.5) years of Executive’s current salary and target annual bonus under
Laureate’s 2019 Annual Incentive Plan (collectively, the “Severance
Continuation”). The Severance Continuation shall be paid in equal installments
over eighteen (18) months, commencing within sixty (60) days following the
Revocation Date (as defined below), in the form of payroll continuation through
Laureate’s regular payroll cycle, contingent on Executive’s execution and
non-revocation of the general release of claims attached hereto as Exhibit B
(the “Release”).


As further consideration for entering into this Agreement, Executive shall be
eligible for an amount equal to the actual bonus for 2019 that Executive would
be eligible for if he continued employment with Laureate under Laureate’s 2019
Annual Incentive Plan (the “2019 Plan”), prorated for the portion of the 2019
calendar year that Executive was employed by Laureate (the “Bonus Consideration”
and with the Severance Continuation, the “Severance Payment”). The Bonus
Consideration shall be paid in a lump sum if and when other employees receive
their bonuses in connection with the 2019 Plan, but in any event no later than
March 15, 2020. The Bonus Consideration shall be calculated in accordance with
the terms of the 2019 Plan, based on individual and corporate performance, as
assessed by the Compensation Committee of Laureate’s Board of Directors, in its
discretion. For purposes of this Agreement, Laureate shall assume that Employee
met his individual goals at target such that his individual performance
multiplier shall be 100% and for the corporate performance multiplier Laureate
shall use the same multiplier as applied to its most senior executives. The
Bonus Consideration shall be less any withholding for tax and any other
authorized deductions. Executive acknowledges and agrees that, other than as
provided in this paragraph Executive shall not be eligible to receive any other
payment under the 2019 Plan or any subsequent year’s plan.


The Severance Payment shall be in consideration for the restrictive covenants
contained herein (including on Exhibit A) and of Executive’s execution and
non-revocation of the Release. In the event that Laureate shall fail to pay any
installment of the Severance Payment when due and a court finally determines
that such failure to pay was wrongful, then: (i) the entire balance of the
unpaid balance of the Severance Payment shall bear interest at the rate of one
percent (1%) per month/twelve percent (12%) per annum, compounded monthly until
paid or, if less, the highest rate of interest permitted by law; and (ii) the
Executive shall be entitled to reimbursement of his reasonable costs and
expenses, including without limitation his legal fees, incurred in connection
with enforcing his rights under this Agreement, with such reimbursement being
due and payable as and when such costs are incurred.


Equity Awards


All of Executive’s various equity awards (collectively, “Equity Awards”) shall
continue to be governed by their applicable terms, except as provided herein. On
the Separation Date, any and all of Executive’s unvested Performance Share
Units, Restricted Stock Units, and Stock Options shall be forfeited without any
payment therefor. Any restrictive covenants set forth therein are replaced by
this Agreement (including Exhibit A). To the extent that any Equity Awards
consist




2

--------------------------------------------------------------------------------





of options then the exercise period for each such option is hereby extended to
the earlier of the latest original expiration date of such option or July 15,
2021.


Executive Benefits


Executive’s Laureate-provided health benefits shall terminate as of the
Separation Date. Pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Laureate shall provide Executive with written notice of the right to
elect to continue health coverage, effective on the day after the Separation
Date. Any conversion or continuation rights for other insurance or benefits
plans shall be governed by the terms of those plans.


As further consideration for entering into this Agreement, if Executive elects
to continue his healthcare benefits pursuant to COBRA and enrolls on a timely
basis, Laureate shall pay the same percentage of the monthly cost of the COBRA
medical, dental and vision coverage as it paid for Executive’s (and any covered
dependents) coverage during Executive’s active employment for up to eighteen
(18) months following the Separation Date (the “Severance Period”), including
the two percent (2%) COBRA administrative premium on Executive’s medical, dental
and vision coverage (the “COBRA Payment”). Thereafter, Executive may continue to
receive healthcare coverage pursuant to COBRA at his own expense to the extent
permitted under COBRA. Any failure by Executive to pay Executive’s portion of
coverage during the Severance Period shall result in termination of continuation
coverage. All payments pursuant to this paragraph shall be paid by Laureate
directly to the COBRA benefit provider.


If at no time during the Severance Period has Executive become eligible for
group health insurance coverage through a new employer, as soon as practicable
after the Severance Period Laureate will make a lump-sum cash payment to
Executive equal to six (6) multiplied by the monthly COBRA Payment. For the
avoidance of doubt, such cash payment may be used for any purpose, including but
not limited to continuation of medical, dental and vision coverage, and will be
subject to all applicable tax withholdings.


Vacation Payout


Executive shall receive vacation payout for any earned but unused vacation days
through the Separation Date.


Outplacement Services


Outplacement Services shall be rendered through a provider chosen by Laureate.
Executive shall be entitled to the nine-month program of service. Laureate shall
pay the provider directly and Executive shall not receive the cash equivalent of
the cost of Outplacement Services should Executive choose not to use them or if
such services are terminated prior to the full nine-month term. In lieu of using
the provider selected by Laureate, Executive may select a different provider,
subject to Laureate’s reasonable approval, provided that the cost of such
provider is no greater to Laureate than the cost of the provider that was
otherwise chosen by Laureate.




3

--------------------------------------------------------------------------------





Laureate Property


It is Executive’s responsibility to return all Laureate property to Laureate’s
Human Resources Department by the end of the day on the Separation Date.
Laureate property includes, but is not limited to, computer hardware and
software, manuals, customer information, any and all confidential and
proprietary information, corporate credit cards, keys and security passes.
Executive also agrees and authorizes Laureate to deduct from Executive’s
Severance Payment any amounts for obligations owed by Executive (if any) for
unpaid personal use of corporate credit card balances, personal telephone calls,
costs of unreturned company property such as computers and keys, and other debts
and obligations to Laureate, if any. Executive affirms that he has not
transferred any Confidential Information (as defined in Exhibit A) to any
device, email or computer system and agrees that he has returned or shall return
as of the Separation Date any and all Laureate Confidential Information,
regardless of format, that he has in his possession prior to and as of the
Separation Date.


Cooperation during Severance Period


Executive agrees to fully cooperate with Laureate on all matters relating to
Executive’s employment and the conduct of Laureate business, including
resignation from various boards of directors, any litigation, claim or suit in
which Laureate deems that Executive’s cooperation is needed through the end of
the Severance Period. Executive further agrees that during such period Executive
shall make himself available to respond to and cooperate with requests for
information from Laureate. Laureate agrees that it shall reimburse Executive for
any reasonable out-of- pocket expenses he may incur in providing such
cooperation, including without limitation travel expenses.


Remedy for Breach of Restrictive Covenants


In the event that Executive breaches any restrictive covenant (including with
respect to post- employment confidential information, trade secrets, property,
cooperation, non-disparagement, non-competition, and non-solicitation of
customers and employees) in this Agreement (including Exhibit A), Laureate may
seek injunctive relief and damages and at such time will immediately cease the
Severance Payment and any other additional benefits provided herein.
Non-Disparagement


Executive agrees that he shall not disparage Laureate or any of Laureate’s
parents, subsidiaries, affiliates, directors, officers, employees and agents, as
well as the directors, officers, employees and agents of Laureate’s parents,
subsidiaries and affiliates. Laureate agrees that it will use commercially
reasonable efforts to cause its executive officers and members of the Board of
Directors to not disparage Executive. These non-disparagement agreements
include, but are not limited to, the making of disparaging verbal comments to
others or publication of documents containing disparaging statements, either
electronically or on paper, unless (i) required by law,
(ii)made to a government agency as part of the agency’s investigation, or (iii)
pursuant to lawful subpoena issued by a court of competent jurisdiction.




4

--------------------------------------------------------------------------------





Execution of General Release


Executive shall sign the Release on or after the Separation Date, but no later
than forty-five (45) days following the Separation Date. Laureate shall have no
obligation to provide any payments or benefits hereunder, including the
Severance Payment and COBRA payments, until the Release is executed and
delivered to the Laureate and the revocation period described therein has ended
without a valid revocation (“Revocation Date”). Executive understands and agrees
that if he does not sign the Release, this Agreement shall be void.


Section 409A


If any provision of this Agreement contravenes Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”), the regulations promulgated thereunder or
any related guidance issued by the U.S. Treasury Department, the parties shall
reform this Agreement or any provision hereof to maintain to the maximum extent
practicable the original intent of the provision without violating the
provisions of Section 409A.


Further, for the purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days following the revocation
date”), the actual date of payment within the specified period shall be within
the sole discretion of Laureate.


Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Executive’s termination of employment Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i), as determined under Laureate’s
established methodology for determining specified employees, Executive shall not
be entitled to any payments or benefits the right to which provides for a
“deferral of compensation” within the meaning of Section 409A, and whose payment
or provision is triggered by the termination of Executive’s employment, until
the date which is the first business day following the six (6)-month anniversary
of Executive’s Separation Date, with any such payments being paid in an
aggregated lump sum on the first payroll date following the six (6)-month
anniversary of Executive’s Separation Date.


Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements (within the meaning of Section 409A) provided under this
Agreement during any tax year and subject to Section 409A shall not affect
in-kind benefits or reimbursements to be provided in any other tax years and may
not be liquidated or exchanged for any other benefit; and Laureate shall make
any reimbursement payments to which Executive is entitled to within the calendar
year in which the expense was incurred. To the extent any tax gross-up payments
(within the meaning of Section 409A) are made under this Agreement, such tax
gross-up payments, if any, shall be made in any event no later than the end of
the calendar year immediately following the calendar year in which Executive
remits the related taxes.




5

--------------------------------------------------------------------------------





Other Terms


In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement. Any payment or benefit due to Executive per
this Agreement shall not be subject to reduction for any compensation received
from other employment, except that if Executive should be rehired in any
capacity by Laureate or any of its affiliates during the severance pay period,
no further severance payments shall be owed or paid as of the date of rehire.


This Agreement shall inure to the benefit of and shall be binding on the assigns
and heirs of Executive and on the purchasers and assigns of Laureate. This
Agreement contains the entire understanding of the parties, and shall not be
changed except by another written, signed Agreement.


As a condition of entering into this Agreement, the Parties mutually waive and
relinquish any right to a jury trial they may have with respect to any dispute
pertaining to Executive’s employment with Laureate, including its termination,
this Agreement and/or its terms.


This Agreement shall be interpreted under the laws of the State of Maryland.
This Agreement may be signed in counterparts.
Executive has been advised to discuss this Agreement with an attorney and
Laureate hereby agrees to reimburse Executive for reasonable fees and costs
incurred by him in seeking the advice of such counsel. Executive has read this
Agreement and understands its terms. Executive has not relied on statements made
by any of the agents of the Laureate with regard to the Agreement and enters
into this Agreement voluntarily.


Ricardo M. Berckemeyer
 
Laureate Education, Inc.
 
 
 
EXECUTIVE: /s/ Ricardo M. Berckemeyer
 
BY:  /s/ Victoria Silbey
 
 
 
DATE: July 15, 2019
 
TITLE:  SVP – Chief Legal Officer
 
 
 
 
 
DATE:  July 19, 2019    





    


    


6

--------------------------------------------------------------------------------





Exhibit A


Non-Competition, Non-Solicitation, and Confidentiality


(i)
Executive hereby agrees that, without Laureate’s prior written consent,
Executive shall not, directly or indirectly:



a.
at any time during or after Executive’s employment with Laureate or its
affiliates, disclose or use any non-public information concerning trade secret,
know-how, software, developments, inventions, processes, technology, designs,
the financial data, strategic business plans or any proprietary or confidential
information, documents or materials in any form or media (collectively,
“Confidential Information”) pertaining to the business of Laureate or its
affiliates, except when required to perform his duties to Laureate or one of its
affiliates, by law or judicial process;



b.
at any time during Executive’s employment with Laureate or its affiliates and
for a period of two years thereafter, directly or indirectly, (A) act as a
proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any business that directly competes, at the relevant
determination date, with the post-secondary business of Laureate or its
affiliates in any country where Laureate or its Affiliates then manufactures,
produces, sells, leases, rents, licenses or otherwise provides products or
services, or (B) provide any services to, or otherwise intentionally assist, a
prospective purchaser of an affiliate of Laureate, in connection with attempting
to purchase such affiliate, including by sharing any Confidential Information;
provided, however, that, notwithstanding the foregoing, Executive may, directly
or indirectly own, solely as an investment, securities of any person engaged in
the business of Laureate or its affiliates which are publicly traded on a
national or regional stock exchange or quotation system or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, own 5% or more
of any class of securities of such person; and further provided that
notwithstanding the foregoing, for the avoidance of doubt (i) in the United
States the above restriction applies only to the business of Walden University
and its affiliated entities; and (ii) in all countries post-secondary business
does not include short-term, non-degree programs or related services;



c.
at any time during Executive’s employment with Laureate or its affiliates and
for a period of two years thereafter, directly or indirectly (A) solicit
customers or clients of Laureate or any of its affiliates to terminate their
relationship with Laureate or any of its affiliates or otherwise solicit such
customers or clients to compete with any business of Laureate or any of its
affiliates or (B) solicit or offer employment to any person who is, or has been
at any time during the twelve

(12) months immediately preceding the termination of Executive’s employment,
employed by Laureate or any of its affiliates, provided that if an employee was
involuntarily terminated by Laureate or its affiliate, the twelve (12) month
look




7

--------------------------------------------------------------------------------





back period instead shall be six (6) months with respect to such involuntarily
terminated employee;


(ii)
if Executive is bound by any other agreement with Laureate regarding the use or
disclosure of Confidential Information, non-solicitation or non-competition, the
provisions of this Agreement shall supersede and replace all such agreements;
and

(iii)
notwithstanding, if at any time a court holds that the restrictions stated in
this section are unreasonable or otherwise unenforceable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographic area determined to be reasonable under such circumstances by such
court will be substituted for the stated period, scope or area. Because
Executive’s services are unique and because Executive has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, Laureate or its successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security).





























































8

--------------------------------------------------------------------------------





EXHIBIT B - TO BE EXECUTED ON OR AFTER THE SEPARATION DATE GENERAL RELEASE OF
CLAIMS
This General Release of Claims (“Release”) is made by Ricardo M. Berckemeyer
(“Executive”) in favor of Laureate Education, Inc. (the “Company”), sometimes
hereinafter collectively referred to as “the Parties.”


1.Incorporation of Severance Agreement. The Parties acknowledge and agree that
the terms and conditions of the Separation Agreement (“Agreement”) dated [●]
above are incorporated herein by reference and that the terms of this Release
are material to that Agreement.


2.Consideration. In exchange for entering into this Release, the Company shall
provide Executive with the Severance Payment and other benefits under the
Agreement, which he would not otherwise be entitled to receive, as set forth in
the Agreement. Executive acknowledges and agrees that these benefits are
sufficient consideration in exchange for the promises contained in this Release.


3.No Other Payments. Executive acknowledges that the payments set out in the
Agreement shall fully compensate him for all wages, bonuses, commissions,
expenses, paid time off and any other benefit to which he was owed as a result
of his employment with the Company. Executive further acknowledges and agrees
that the Company has complied with all of its obligations pursuant to the
Agreement as of the date Executive signs this Release.


4.Return of Property. By signing below, Executive acknowledges that he has
returned all property belonging to the Company, as set out in the Agreement.


5.Executive’s General Release of Claims and Promise Not to Sue. In exchange for
severance pay and other benefits described in the Agreement, Executive, on
behalf of himself and his spouse, heirs, successors, and assigns, hereby
irrevocably waives, releases, and forever discharges the Company and its
parents, subsidiaries, affiliates, directors, officers, employees and agents, as
well as the directors, officers, employees and agents of its parents,
subsidiaries and affiliates (in this paragraph, the “Releasees”) from all claims
and demands, causes of action, suits, injuries, physical or mental, and all
damages resulting therefrom, including, but not limited to, attorneys’ fees and
compensatory damages, litigation costs or expenses, punitive damages and damages
for emotional distress, all claims under any federal, state, or local statute,
law or ordinance including, but not limited to, the Fair Labor Standards Act,
The Civil Rights Act of 1866, 42 U.S.C. § 1981, Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, 29 U.S.C. §
621, et seq. (including the Older Workers Benefit Protection Act) (“ADEA”), the
Family and Medical Leave Act, the Americans with Disabilities Act, National
Labor Relations Act, and the Labor Management Relations Act, 29
U.S.C. § 141, et seq., the Labor Management Reporting and Disclosure Act, 29
U.S.C. § 401 et seq., the Older Workers Benefit Protection Act, all claims
arising under the law of any state, including but not limited to the laws of the
State of Maryland, and all common law claims in law or equity of any nature that
he ever had or has, shall or may have against any of the Releasees that relate
to any act, event, or omission, known or unknown, intentional, unintentional, or




9

--------------------------------------------------------------------------------





negligent, suspected or unsuspected, from the beginning of time up to and
including the date on which this Release is signed by Executive, including, but
not limited to, all claims known or unknown, asserted or unasserted which relate
to any aspect of Executive’s employment by the Company or termination therefrom.
Executive further agrees not to sue or otherwise institute or cause to be
instituted or in any way voluntarily participate in the prosecution of any
lawsuit against any of the Releasees in any federal, state, or other court
concerning any claims released by this Agreement. The Parties expressly
acknowledge and agree that this general release and waiver shall exclude: (1)
the rights and obligations contained in or provided under the Agreement and this
Release; (2) any claim, right or entitlement that Executive is not allowed by
applicable law to waive or release; (3) any right Executive has to file,
cooperate in or participate in a charge, complaint or proceeding with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal state or local governmental agency or
commission (“Government Agencies”), or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency.
Executive acknowledges and agrees that should Executive or any administrative
agency or third party pursue any Claims on Executive’s behalf, Executive waives
the right to any individual monetary recovery; except that this provision does
not limit Executive’s ability to recover monies pursuant to the Security and
Exchange Commission’s (SEC’s) whistleblower incentive award program; (4) any
claim that may arise only after his signing of this Release; (5) any right
Executive may have to any benefit under the terms of the Company’s retirement
benefit plans; and (6) any rights provided for in the applicable equity award
agreements that Executive has as of the Separation Date related to any then
vested Equity Awards. Notwithstanding the foregoing, Executive understands and
acknowledges that confidential information of the Company may be disclosed where
required by
(i) law or order of a court of competent jurisdiction or (ii) any federal, state
or local government agency under any whistleblower or similar statute; provided
that, in the case of (i) and (ii), to the extent reasonably practicable,
Executive first give to the Company reasonable prior written notice of such
disclosure and afford the Company, to the extent reasonably practicable, the
reasonable opportunity for the Company to obtain protective or similar orders,
where available. In the event that such protective order or other remedy is not
obtained, or if the Company waives compliance with the terms hereof, Executive
shall disclose only that portion of confidential information which, based on the
advice of Executive’s legal counsel, is legally required to be disclosed and
shall exercise reasonable efforts to provide that the receiving person shall
agree to treat such confidential information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and the Company shall be given an opportunity to review
the confidential information prior to disclosure thereof.


6.Specific Release of ADEA Claims. In consideration of my receipt of the
Severance Payment and benefits provided to Executive under the Agreement,
Executive hereby releases and forever discharges each Released Party from any
and all claims that Executive may have as of the date of this Release arising
under the ADEA. By signing this Release, Executive hereby acknowledges and
confirm the following: (i) Executive was advised by the Company in connection
with my termination of employment to consult with an attorney of Executive’s
choice prior to signing this Release and to have such attorney explain to
Executive the terms of this Release, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA; (ii) Executive has
been given a period of not fewer than 45 days to consider the


10

--------------------------------------------------------------------------------





terms of this Release and to consult with an attorney of his choosing with
respect thereto; (iii) Executive is providing the release and discharge set
forth in this Section 6 in exchange for the consideration provided by the
Agreement; and (iv) Executive has knowingly and voluntarily accepted the terms
of this Release.


7.DTSA. Executive acknowledges that, pursuant to the Defend Trade Secrets Act of
2016, an individual may not be held liable under any criminal or civil federal
or state trade secret law for disclosure of a trade secret (A) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (B) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal or (C) made to the
individual’s attorney or used in a court proceeding in an anti-retaliation
lawsuit based on the reporting of a suspected violation of law, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.
8.Revocation. Executive has seven (7) days following the signing of this Release
to revoke it, in which case this Release shall not be effective, and Executive
shall not receive the Severance Payment or other benefits set out in the
Agreement. Executive understands that he shall not receive any of these payments
under the Agreement until the revocation period has passed without valid
revocation occurring. Notice of revocation must be submitted in writing by
overnight courier to the Company’s Chief Legal Officer, Laureate Education,
Inc., 650 South Exeter Street, Baltimore, MD 21202, and received within the
seven-day time period. IN WITNESS WHEREOF, Executive hereto knowingly and
voluntarily executes this General Release of Claims as of the dates set forth
below.


MAY NOT BE SIGNED PRIOR TO THE SEPARATION DATE




Ricardo M. Berckemeyer:












Date:     


11